 


 HR 1762 ENR: To name the Department of Veterans Affairs community-based outpatient clinic in The Dalles, Oregon, as the “Loren R. Kaufman VA Clinic”.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fourteenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Monday, the fourth day of January, two thousand and sixteen 
H. R. 1762 
 
AN ACT 
To name the Department of Veterans Affairs community-based outpatient clinic in The Dalles, Oregon, as the Loren R. Kaufman VA Clinic. 
 
 
1.Name of Department of Veterans Affairs community-based outpatient clinic, The Dalles, OregonThe Department of Veterans Affairs community-based outpatient clinic located at 704 Veterans Drive, The Dalles, Oregon, shall after the date of the enactment of this Act be known and designated as the Loren R. Kaufman VA Clinic. Any reference to such community-based outpatient clinic in any law, regulation, map, document, record, or other paper of the United States shall be considered to be a reference to the Loren R. Kaufman VA Clinic.   Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 